F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                        MAR 18 2003
                                 TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 JOSEPH R. LEDBETTER,

               Plaintiff - Appellant,                   No. 02-3156
          v.                                            (D. Kansas)
 THE CITY OF TOPEKA, KANSAS,                    (D.C. Nos. 99-CV-2489-CM
 as a city and incorporation in Kansas;            and 99-CV-2492-CM)
 and JOAN WAGNON, as Mayor of the
 City of Topeka,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before HENRY, ANDERSON, and O’BRIEN, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Joseph R. Ledbetter appeals from an adverse summary judgment dismissing

his federal civil rights and state law complaint 1 against the City of Topeka,

Kansas (the “City”), and various officials and employees of that City. The

complaint alleged violations by the defendants of Title VII of the Civil Rights Act

of 1964, 42 U.S.C. §§ 2000e to 2000e-17; the Age Discrimination in Employment

Act (ADEA), 29 U.S.C. §§ 621-634; the Vietnam Era Veterans Readjustment

Assistance Act (VEVRA), 38 U.S.C. §§ 4211-4214; and the Kansas Veteran’s

Preference Act (VPA), Kan. Stat. § 73-201, et seq. Mr. Ledbetter’s claims related

generally to the City’s failure to hire him for the position of executive director of

the Topeka Housing Authority or as the Environmental Code Service Officer.

Among other things Mr. Ledbetter alleged that he was qualified for those

positions, deserved preference as a military veteran, and that the City’s failure to

hire him was in retaliation for his having filed complaints with the Kansas Human

Rights Commission and the EEOC.

      On appeal, Mr. Ledbetter does not develop any argument on specific parts

of the district court’s reasoning or application of the law. Rather, he asserts

generally that: (1) the Kansas law relating to veterans’ preferences should apply;

(2) the district court erred in failing to grant Mr. Ledbetter’s motion to dismiss


      1
       The initial complaint was filed on October 21, 1999, and was consolidated
with another complaint filed by Mr. Ledbetter a day later (99-CV-2489 and
99-CV-2492).

                                          -2-
without prejudice, filed nineteen-plus months after commencement of the action;

(3) a review of the record would disclose the existence of genuine issues of

material facts for trial (in unspecified ways on unspecified claims); (4) he did not

file many exhibits because he was misled by the district court as to the proper

time for filing and, in that connection, he, as a pro se litigant, should not have

been held to lawyers’ standards; (5) he has never received and is entitled to a

hearing; and, in general, (6) all he wanted “was the City of Topeka to respect

veterans and follow Kansas law so he could feed his family and have a decent

paying job . . . .” Br. of Appellant at [unnumbered] p. 7.

      After a thorough review of the record as to the issues properly placed

before us, we discern no error in the district court’s rulings. In particular, it was

a matter of discretion whether the district court granted Mr. Ledbetter’s motion to

dismiss without prejudice, filed more than a year and a half into the litigation and

after discovery, motions, and a pretrial order. The court denied the motion as

moot. We regard that ruling as a denial of the motion. However, the record

supports such a ruling, taking into account prejudice to the opposing party,

including the expense and effort in preparing for trial, excessive delay and

insufficient explanation therefor, the stage of the litigation, and other factors.

See Phillips USA, Inc. v. Allflex USA, Inc., 77 F.3d 354, 358 (10th Cir. 1996).




                                          -3-
       Accordingly, we AFFIRM for substantially the reasons stated by the district

court in its memorandum opinions and orders dated August 16, 2000, February 1,

2002, 2 February 7, 2002, and March 28, 2002. The mandate shall issue

forthwith. 3

                                                  ENTERED FOR THE COURT


                                                  Stephen H. Anderson
                                                  Circuit Judge




       We include this order because Mr. Ledbetter’s notice of appeal references
       2

the “entire case.”
       3
           Mr. Ledbetter’s motion to add materials to the record on appeal is denied.

                                            -4-